OPINION OF THE COURT
RENDELL, Circuit Judge.
Beverly Beam appeals from an order entered in the District Court on April 10, 2002, granting defendants’ motions to dismiss her complaint pursuant to Fed. R.Civ.P. 12(b)(6). In that complaint, Beam alleges that the defendants infringed on her constitutional rights of equal protection and substantive due process, and committed various state law and antitrust violations. The District Court had jurisdiction under 28 U.S.C. §§ 1331, 1343, and 1367. We exercise jurisdiction pursuant to 28 U.S.C. § 1291, and will affirm.
As we write solely for the parties, we need not detail the factual background of this litigation. On appeal, Beam most prominently argues that the District Court abused its discretion in failing to convert the motions to dismiss to motions for summary judgment, and committed legal error in dismissing Beam’s equal protection claims. Beam’s arguments are meritless. After careful review, we agree that Beam’s complaint failed to state a claim upon which relief can be granted, and will affirm for substantially the reasons set forth in the Memorandum filed by the District Court.
The order of the District Court will be AFFIRMED.